Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles D. Gunter on May 20, 2022.

The application has been amended as follows: 
In the title:
Changed the title to --A METHOD OF USING AND DISTRUBITING A WEATHER SEAL ASSEMBLY FOR AN OVERHEAD DOOR--

In the abstract:
	Line 3, deleted “panel”
	Line 5, changed “channel” to --channels--
	Line 9, deleted “of a longer overall length”

In the claims:
Claim 1,
	Line 3, deleted “a”
	Line 4, changed “a” to --an overall-- and deleted “overall”
	Line 5, changed “a seal channel” to --seal channels-- and inserted --ends of-- following “receiving”
	Line 8, deleted the second occurrence of “the”
	Line 9, changed “thereof” to --of the retainer rail--
	Line 13, inserted --a first portion of-- following “installing”
	Line 14, inserted --installing a second portion of-- following “then”
	Line 15, deleted “bringing the second . . . proximity with the”
	Line 16, deleted “first retainer rail, so that” and deleted “fits”
	Line 17, changed “formed in” to --of--
	Line 18, deleted the first occurrence of “and”
	Line 19, changed “channel” to --channels--
	Line 24, changed “rail surfaces” to --rails--
	Line 26, changed “rail surfaces” to --rails--, inserted --each of-- following “clip,” and deleted “upwardly”
	Line 27, changed “facing opening” to --opening defined between the ear regions--

Claim 5,
	Line 4, deleted “a”
	Line 5, changed “a” to --an overall-- and deleted “overall”
	Line 6, changed “a seal channel” to --seal channels-- and inserted --ends of-- following “receiving”
	Line 9, deleted the second occurrence of “the”
	Line 10, changed “thereof” to --of the retainer rail--
	Line 15, inserted --a first portion of-- following “installing”
	Line 16, inserted --installing a second portion of-- following “then”
	Line 17, deleted “bringing the second . . . proximity with the”
	Line 18, deleted “first retainer rail, so that” and deleted “fits”
	Line 19, changed “formed in” to --of--
	Line 20, deleted the first occurrence of “and” and inserted --together-- following “joined”
	Line 23, deleted “to thereby temporarily join the first and second”
	Line 24, deleted “retainer rails until . . . lateral edge of the”
	Line 25, deleted “overhead garage door” and changed “rail surfaces” to --rails--
	Line 26, changed “rail” to --rails--
	Line 27, deleted “surfaces”, inserted --each of-- following “clip,” and deleted “upwardly facing”
	Line 28, inserted --defined between the ear regions-- following “opening”

Claim 6,
	Line 3, changed “16” to --12--


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634